Exhibit 10.11


TIER REIT, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT




Name of the Grantee: [    ] (the “Grantee”)
Total number of Restricted Stock Units at 100% Attainment: [_____] (the “Target
Award”)
Absolute TSR Target: [_______]
Index Relative TSR Target: [_______]
Peer Relative TSR Target: [_______]
Baseline Value: $[____]
Grant Effective Date: [January __, 2017]




RECITALS


A.    The Grantee is an employee of TIER REIT, Inc. (the “Company”).
B.    Pursuant to the Company’s 2015 Equity Incentive Plan (as may be amended
and supplemented from time to time, the “Plan”), the Company hereby grants to
the Grantee the number of Restricted Stock Units specified above, subject to the
terms and conditions set forth herein. Each Restricted Stock Unit shall relate
to one share of Common Stock of the Company (each, a “Share”). Unless otherwise
indicated, capitalized terms used herein but not defined shall have the meanings
given to those terms in the Plan.
NOW, THEREFORE, the Company and the Grantee agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants the Grantee the
number of Restricted Stock Units specified above (the “Award”), subject to the
following terms and conditions and subject to the provisions of the Plan. The
Plan is hereby incorporated herein by reference as though set forth herein in
its entirety.
2.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any Shares issuable with respect to the Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of until (i)
the Restricted Stock Units have vested as provided in Section 3 of this
Agreement and (ii) Shares have actually been issued to the Grantee pursuant to
Section 6 and in accordance with the terms of the Plan and this Agreement.
3.    Vesting of Restricted Stock Units. Except as otherwise provided below, the
restrictions and conditions of Section 2(i) of this Agreement shall lapse as
follows:
(i)    The Administrator shall determine during the first 60 days following the
end of the Performance Period the number of Restricted Stock Units that shall
vest on account of the Company’s Annualized TSR Percentage in accordance with
the following table:




--------------------------------------------------------------------------------




Annualized TSR Percentage
Percentage of  
Absolute TSR Target Vested
Greater than or equal to 5%
but less than 7.5%
50%
Greater than or equal to 7.5%
 but less than 10%
100%
Greater than or equal to 10%
200%

In the event that the Annualized TSR Percentage shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.
(ii)    The Administrator shall determine during the first 60 days following the
end of the Performance Period the number of Restricted Stock Units that shall
vest on account of the Company’s Index Relative TSR Return in accordance with
the following table:
Index Relative TSR Return
Percentage of 
Index Relative TSR Target Vested
25th Percentile or higher
50%
50th Percentile or higher
100%
75th Percentile or higher
200%

In the event that the Index Relative TSR Return shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.
(iii)    The Administrator shall determine during the first 60 days following
the end of the Performance Period the number of Restricted Stock Units that
shall vest on account of the Company’s Peer Relative TSR Return in accordance
with the following table:
Peer Relative TSR Return
Percentage of 
Peer Relative TSR Target Vested
25th Percentile or higher
50%
50th Percentile or higher
100%
75th Percentile or higher
200%

In the event that the Peer Relative TSR Return shall fall between two levels in
the above table, linear interpolation shall be used to determine such number of
vested Restricted Stock Units.
(iv)    In the event that a Sale Event (as defined in the Plan) occurs prior to
the end of the Performance Period, the Grantee will be deemed to have earned the
number of Restricted Stock Units based on the attainment level resulting from
the Annualized TSR Percentage, Index Relative TSR Return and Peer Relative TSR
Return, each calculated from the first day of the Performance Period through the
end of the calendar month immediately preceding the date of the Sale Event
pursuant to Sections 3(i), 3(ii) and 3(iii) above, multiplied by (a) in the
event such Sale Event is consummated prior to the one-year anniversary of
January


2



--------------------------------------------------------------------------------




1, [2017], a fraction, the numerator of which shall be the number of calendar
days from January 1, [2017] to the date of the Sale Event and the denominator of
which shall be 365, and (b) in the event such Sale Event is consummated on or
after the one-year anniversary of January 1, [2017], the number one. All such
earned Restricted Stock Units shall become fully vested upon the consummation of
the Sale Event. The foregoing treatment supersedes the treatment of performance
awards upon a Sale Event in the Grantee’s Employment Agreement.
4.    Adjustments. Without duplication with the provisions of Section 3 of the
Plan, if (i) the Company shall at any time be involved in a merger,
consolidation, dissolution, liquidation, reorganization, exchange of shares,
sale of all or substantially all of the assets or shares of Common Stock of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization, or
other similar change in the capital structure of the Company, or any
distribution to holders of Stock other than ordinary cash dividends, shall occur
or (iii) any other event shall occur which in the judgment of the Administrator
necessitates action by way of adjusting the terms of this Award, then and in
that event, the Administrator shall take such action as shall be necessary in
the discretion of the Administrator to maintain the Grantee’s rights hereunder.
5.    Termination of Service.
(i)    Except as otherwise provided herein, if the Grantee’s employment with the
Company and its Subsidiaries terminates for any reason prior to the satisfaction
of the vesting conditions set forth in Section 3, above, any Restricted Stock
Units that have not vested as of such date shall automatically and without
notice terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.
(ii)    If the Grantee’s employment is terminated by the Company for reasons
other than Cause, the Grantee’s employment terminates on account of death or
Disability or the Grantee resigns for Good Reason prior to the end of the
Performance Period, subject to the effectiveness of a release in favor of the
Company (except in the case of death), the Administrator shall determine the
amount of Restricted Stock Units deemed earned based on the Company’s Annualized
TSR Percentage, Index Relative TSR Return and Peer Relative TSR Return through
the date the Grantee’s employment relationship with the Company is terminated
(the “Termination Date”), and the Grantee shall vest in the greater of (x) the
number of Restricted Stock Units underlying the Target Award or (y) the number
of Restricted Stock Units deemed earned based on the Company’s Annualized TSR
Percentage, Index Relative TSR Return and Peer Relative TSR Return through the
Termination Date, and if the Termination Date is prior to the one-year
anniversary of January 1, [2017], further multiplied by a fraction, the
numerator of which shall be the number of calendar days from the Grant Effective
Date to the Termination Date and the denominator of which shall be 365.
6.    Issuance of Shares; Forfeiture. The Company shall issue to the Grantee the
number of Shares equal to the aggregate number of Restricted Stock Units that
have vested pursuant to Section 3 of this Agreement within 30 days thereafter
(such date of issuance, the “Issuance Date”). On the Issuance Date, the Company
shall also issue to the Grantee a number


3



--------------------------------------------------------------------------------




of Shares determined by multiplying the Dividend Shares by the number of Shares
issued to the Grantee pursuant to the first sentence of this Section 6.
7.    Defined Terms. The following terms shall have the following respective
meanings:
(i)    “Absolute TSR Target” means one-third of the Target Award, as indicated
above. Such Restricted Stock Units shall be earned based on the Company’s
Annualized TSR Percentage during the Performance Period.
(ii)    “Annualized TSR Percentage” means the compounded annual growth rate,
expressed as a percentage (rounded down to the nearest tenth of a percent
(0.1%)), in the value per Share during the Performance Period due to the
appreciation in the price per Share and dividends paid during such period,
assuming dividends are reinvested. Where “D” is the value of all dividends paid
to a shareholder of record with respect to one Share during the Performance
Period at the end of the Performance Period after being reinvested and N is the
number of 12 month periods that have elapsed between the first day of the
Performance Period and the last day of the Performance Period (which may not be
a full integer if computed in connection with a Sale Event or a termination of
employment under Section 5(ii)) the Annualized TSR Percentage is calculated as
follows:
(iii)    “Baseline Value” for each of the Company, the Peer Companies and the
Index Companies, means the dollar amount representing the Fair Market Value of
one share of common stock of such company on December 31, 2016.
(iv)    “Cause” shall mean, unless otherwise provided in an Employment Agreement
between the Company and the Grantee, a determination by the Administrator that
the Grantee shall be dismissed as a result of (a) any material breach by the
Grantee of any agreement between the Grantee and the Company; (b) the conviction
of, indictment for or plea of nolo contendere by the Grantee to a felony or a
crime involving moral turpitude; or (c) any material misconduct or willful and
deliberate non-performance (other than by reason of disability) by the Grantee
of the Grantee’s duties to the Company.
(v)    “Disability” shall mean, unless otherwise provided in an Employment
Agreement between the Company and the Grantee, the occurrence of an event which
would entitle the Grantee to the payment of disability income under the
Company’s long-term disability plan.
(vi)    “Dividend Shares” means a number of Shares equal to the sum of the
quotients obtained by dividing each Performance Period Dividend by the Fair
Market Value of one Share of Stock on the date each such Performance Period
Dividend is paid.
(vii)    “Employment Agreement” shall mean any applicable agreement between the
Grantee and the Company governing employment matters.


4



--------------------------------------------------------------------------------




(viii)    “Ending Share Value” means, for each of the Company, the Peer
Companies and the Index Companies, the average of the closing price of one share
of common stock of such company over the 20 consecutive trading days ending on,
and including the Valuation Date (or if such date is not a trading day, the most
recent trading day immediately preceding such date); provided that if the
Valuation Date is the date upon which a Sale Event occurs, the Ending Share
Value as of such date shall be equal to the fair value, as determined by the
Administrator, of the total consideration paid or payable in the transaction
resulting in the Sale Event for one Share, and if one of the 20 consecutive
trading days is an ex-dividend date for the Company, or any of the Peer
Companies and the Index Companies, the Administrator shall make fair and
appropriate adjustments.
(ix)    “Fair Market Value” means, as of any given date, the fair market value
of a security which shall be the closing sale price reported for such security
on the principal stock exchange or, if applicable, any other national exchange
on which the security is traded or admitted to trading on such date on which a
sale was reported. If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.
(x)    “Good Reason” shall mean, unless otherwise provided in an Employment
Agreement between the Company and the Grantee, a determination by the
Administrator of the occurrence of one of the following events: (a) a material
adverse change in the nature or scope of the Grantee’s responsibilities,
authorities, powers, functions or duties; (b) a material reduction in the
Grantee’s annual base salary except for across-the-board salary reductions
similarly affecting all or substantially all similarly-situated employees; or
(c) the relocation of the offices at which the Grantee is principally employed
to a location more than 50 miles from such offices.
(xi)    “Index Companies” means the companies included in the NAREIT Office
Index (unweighted), but specifically excluding the Company, throughout the
Performance Period.
(xii)    “Index Relative TSR Return” means the Company’s Total Shareholder
Return during the Performance Period relative to the Total Shareholder Return of
the Index Companies during the Performance Period. Relative Performance will be
determined by ranking the Company and the Index Companies from highest to lowest
according to their respective Total Shareholder Return. After this ranking, the
percentile performance of the Company relative to the Index Companies will be
determined as follows:


N
(R-1)
P
-
=
1


5



--------------------------------------------------------------------------------




where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Index Companies.
“R” represents the Company’s ranking among the Index Companies.
(xiii)    “Index Relative TSR Target” means one-third of the Target Award, as
indicated above. Such Restricted Stock Units shall be earned based on the
Company’s Index Relative TSR Return during the Performance Period.
(xiv)    “Peer Companies” means each of Brandywine Realty Trust (BDN), Columbia
Property Trust, Inc. (CXP), Corporate Office Properties Trust (OFC), Cousins
Properties, Inc. (CUZ), Franklin Street Properties Corp. (FSP), Highwoods
Properties, Inc. (HIW), Kilroy Realty Corp. (KRC), Mack Cali Realty Corp. (CLI),
and Piedmont Office Realty Trust, Inc. (PDM).
(xv)    “Peer Relative TSR Return” means the Company’s Total Shareholder Return
during the Performance Period relative to the Total Shareholder Return of the
Peer Companies during the Performance Period. Relative Performance will be
determined by ranking the Company and the Peer Companies from highest to lowest
according to their respective Total Shareholder Return. After this ranking, the
percentile performance of the Company relative to the Peer Companies will be
determined as follows:


N
(R-1)
P
-
=
1
where:
“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.

“N” represents the number of Peer Companies.
“R” represents the Company’s ranking among the Peer Companies.
(xvi)    “Peer Relative TSR Target” means one-third of the Target Award, as
indicated above. Such Restricted Stock Units shall be earned based on the
Company’s Peer Relative TSR Return during the Performance Period.
(xvii)    “Performance Period” means the period commencing on January 1, [2017]
and concluding on the Valuation Date.


6



--------------------------------------------------------------------------------




(xviii)    “Performance Period Dividend” shall mean each dividend or other
distribution paid on one Share for which the record date occurred on or after
the first day of the Performance Period and prior to the Issuance Date for the
Performance Period (excluding dividends and distributions paid in the form of
additional Shares).
(xix)    “Total Shareholder Return” or “TSR” means for each of the Company, the
Index Companies and the Peer Companies, with respect to the Performance Period,
the total return (expressed as a percentage) that would have been realized by a
shareholder who (a) bought one share of common stock of such company at the
Baseline Value on the Grant Effective Date, (b) reinvested each dividend and
other distribution declared during the Performance Period with respect to such
share (and any other shares, or fractions thereof, previously received upon
reinvestment of dividends or other distributions or on account of stock
dividends), without deduction for any taxes with respect to such dividends or
other distributions or any charges in connection with such reinvestment, in
additional shares of common stock of such company at a price per share equal to
(i) the Fair Market Value on the trading day immediately preceding the
ex-dividend date for such dividend or other distribution less (ii) the amount of
such dividend or other distribution, and (c) sold such shares on the Valuation
Date at the Ending Share Value of such shares on the Valuation Date, without
deduction for any taxes with respect to any gain on such sale or any charges in
connection with such sale. As set forth in, and pursuant to, Section 4 of this
Agreement, appropriate adjustments to the Total Shareholder Return shall be made
to take into account all stock dividends, stock splits, reverse stock splits and
the other events set forth in Section 4 for each of the Company, the Index
Companies, and the Peer Companies that occur during the Performance Period.
(xx)    “Valuation Date” means the earlier of (a) December 31, 2018, or (b) the
date upon which a Sale Event shall occur.
8.    Incorporation of Plan; Interpretation by Administrator. This Agreement is
subject in all respects to the terms, conditions, limitations and definitions
contained in the Plan. In the event of any discrepancy or inconsistency between
this Agreement and the Plan, the terms and conditions of the Plan shall control.
The Administrator may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Administrator may
interpret the Plan and this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Administrator’s interpretation
shall not be entitled to deference on and after a Sale Event except to the
extent that such interpretations are made exclusively by members of the board of
directors of the Company or relevant committee, who are individuals who served
as members of such board or committee, as applicable, before the Sale Event and
take any other actions and make any other determinations or decisions that it
deems necessary or appropriate in connection with the Plan, this Agreement or
the administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or this Agreement or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan or this


7



--------------------------------------------------------------------------------




Agreement, the decision of the Administrator, except as provided above, shall be
final and binding upon all persons.
9.    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the shares of Restricted Stock granted hereunder, the Grantee will pay to the
Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Administrator regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Grantee hereby authorizes the Company
to satisfy such withholding obligation by withholding from the Shares of Stock
to be issued a number of Shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.
10.    No Obligation to Continue Employment Relationship. Neither the Plan nor
this Award confers upon the Grantee any rights with respect to continued
employment.
11.    Amendment; Modification. This Agreement may only be modified or amended
in a writing signed by the parties hereto, provided that the Grantee
acknowledges that the Plan may be amended or discontinued in accordance with
Section 19 thereof and that this Agreement may be amended or canceled by the
Administrator, on behalf of the Company, for the purpose of satisfying changes
in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company to insist upon strict compliance with any provision
of this Agreement, or to assert any right the Grantee or the Company,
respectively, may have under this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.
12.    Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embodies the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
13.    No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
14.    Severability. If any term or provision of this Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or under
any applicable law,


8



--------------------------------------------------------------------------------




rule or regulation, then such provision shall be construed or deemed amended to
conform to applicable law (or if such provision cannot be so construed or deemed
amended without materially altering the purpose or intent of this Agreement and
the grant of Restricted Stock Units hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).
15.    Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY PRINCIPLES
OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF TEXAS.
16.    Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.
17.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
18.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
19.    Successors and Assigns. The rights and obligations created hereunder
shall be binding on the Grantee and his heirs and legal representatives and on
the successors and assigns of the Company.
[Signature Page Follows]


9



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[_____________] day of [________], 201[_].


TIER REIT, INC.
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
Grantee
 
 
 
 
 
Name:
 
 
 
Address:
 









10

